                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 1 of 10
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Melanie Laverne Greene                                                                               Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                               Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                concluded.

                               Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                plan.

                               Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 2 of 10
Debtor(s) Melanie Laverne Greene                                                                         Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                     Included         Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                 Included         Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $430.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on   .

             Plan payments will change to $ per month beginning on                            .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Melanie Laverne Greene
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,      Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,      Other
                    If other, please specify:
                     Employer name:
                     Address:
Arkansas Plan Form - 8/18                                                                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 3 of 10
Debtor(s) Melanie Laverne Greene                                                                Case No.


                     Phone:


2.3          Income tax refunds.

      Check one.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                 Monthly                      To be paid
 of account number                                                             payment amount
 Chrysler Capital                                   2016 Dodge Charger 62000                       133.00     Preconfirmation
                                                    miles
                                                    vehicle has mechanical                                    Postconfirmation
                                                    problems and is in poor
                                                    condition

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 4 of 10
Debtor(s) Melanie Laverne Greene                                                                     Case No.

                  None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

             The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

                The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each
             nongovernmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be
             as set out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by
             the court, the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy
             Rules controls over any contrary amount listed below.

             Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
             below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
             treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim
             amounts listed on a filed and allowed proof of claim will control over any contrary amount listed below, except as to value,
             interest rate and monthly payment.

             The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the
             property interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under
             nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and
             be released by the creditor.

 Creditor and     Collateral                               Purchase   Debt/estimated Value of      Interest     Monthly            Estimated
 last 4 digits of                                          date       claim          collateral    rate         payment            unsecured
 account number                                                                                                                    amount

 Chrysler Capital 2016 Dodge      7/2/2016                                 22,863.00      13,345.00 6.00%                 258.00           9,518.00
                  Charger 62000
                  miles
                  vehicle has
                  mechanical
                  problems and is
                  in poor
                  condition

3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

Arkansas Plan Form - 8/18                                                                                                                    Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 5 of 10
Debtor(s) Melanie Laverne Greene                                                                     Case No.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:          $   0.00
                            Amount to be paid by the Trustee:                 $   3,500.00
                            Total fee requested:                              $   3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,200.00    and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

           Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be
        paid in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units,
        the categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                             Nature of claim (if taxes, specify type and           Estimated claim amount
                                      years)
  Internal Revenue Service                               Federal Income Tax                                                              2,384.12

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                 Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

Arkansas Plan Form - 8/18                                                                                                                  Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 6 of 10
Debtor(s) Melanie Laverne Greene                                                                Case No.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor          Description of       Payment to be       Payment              Number of          Arrearage           Monthly
                   contract or          paid by             amount               remaining          amount              arrearage
                   property                                                      payments                               payment

  Aaron's Sales & Furniture Lease                              Debtor(s)    120.00 60                                0.00                    0.00
 Lease                                                         Trustee

 Aaron's Sales & TV lease                                      Debtor(s)     70.00 60                                0.00                    0.00
 Lease                                                         Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                              Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                 None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
Arkansas Plan Form - 8/18                                                                                                               Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 7 of 10
Debtor(s) Melanie Laverne Greene                                                              Case No.

             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                 plan confirmation

                  entry of discharge

                 other:

Part 8: Nonstandard Plan Provisions

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Wm. Marshall Hubbard                                                              Date January 31, 2020
                Wm. Marshall Hubbard
                Signature of Attorney for Debtor(s)

                /s/ Melanie Laverne Greene                                                            Date January 31, 2020
                Melanie Laverne Greene
                                                                                                      Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                           Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
 4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 8 of 10



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the attached Chapter 13
plan has been served by CM/ECF to Charles W. Tucker, Assistant United States Trustee; and
served by U.S. Mail, postage prepaid to the following on January 31, 2020:

Department of Finance and Administration            AR Department of Workforce Services
Legal Division                                      Legal Division
P.O. Box 1272                                       P.O. Box 2981
Little Rock, AR 72203                               Little Rock, AR 72203

Internal Revenue Service                            U.S. Attorney, Eastern District
P.O. Box 7346                                       P.O. Box 1229
Philadelphia, PA 19101-7346                         Little Rock, AR 72202

And to all creditors whose names and addresses are set forth on the following creditor matrix.

       The undersigned further certifies that a true and correct copy of the attached Chapter 13
Plan that requests a valuation determination pursuant to Section 3.4 was served by U.S. Mail,
postage prepaid, to the following as noted:

Richard Morrin, President
Chrysler Capital
1000 Chrysler Drive
Auburn Hills, MI 48326
       By U.S. Mail

                                                    Rainwater, Holt, & Sexton, P.A.
                                                    P.O. Box 17250
                                                    Little Rock, AR 72222
                                                    Tel: 501.868.2500
                                                    Fax: 501.868.2505
                                                    mhubbard@rainfirm.com

                                                    /s/Wm. Marshall Hubbard
                                                    Wm. Marshall Hubbard (Bar No. 2011285)
                4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 9 of 10

                                       Aaron's Sales & Lease            AmSher Collection Services
Aaron's Sales & Lease
                                       Attn: Bankruptcy                 4524 Southlake Parkway
309 E Paces Ferry
                                       Po Box 100039                    Suite 15
Atlanta, GA 30303
                                       Kennesaw, GA 30156               Birmingham, AL 35244


                                       AR Department of Workforce Ser
AmSher Collection Services                                              Arkansas Family Dental
                                       Legal Division
4524 Southlake Parkway                                                  13600 David O. Dodd Road
                                       PO Box 2981
Hoover, AL 35244                                                        Little Rock, AR 72210
                                       Little Rock, AR 72203


                                       AT&T Mobility
Arkansas Power & Light                                                  Baptist Health
                                       c/o ERC
4809 Jefferson Hwy L - Jef-359                                          PO Box 25748
                                       PO Box 57547
New Orleans, LA 70121                                                   Little Rock, AR 72221
                                       Jacksonville, FL 32241


Central Arkansas ENT Clinic                                             Conway Corporation
                                       Chrysler Capital
c/o PCM                                                                 c/o First collection services
                                       PO Box 961275
PO Box 4037                                                             10925 Otter Creek Rd. E
                                       Fort Worth, TX 76161
Jonesboro, AR 72403                                                     Mabelvale, AR 72103


                                       Department of Finance & Admini
Credit One Bank                                                         Entergy
                                       Legal Division
PO Box 98873                                                            PO Box 6008
                                       P.O. Box 1272
Las Vegas, NV 89193                                                     New Orleans, LA 70174
                                       Little Rock, AR 72203


Fingerhut                                                               First PREMIER Bank
                                       Fingerhut
Attn: Bankruptcy                                                        Attn: Bankruptcy
                                       6250 Ridgewood Road
Po Box 1250                                                             Po Box 5524
                                       Saint Cloud, MN 56303
Saint Cloud, MN 56395                                                   Sioux Falls, SD 57117


Fst Coll Srv
                                       Fst Coll Srv                     Internal Revenue Service
Attn Bankruptcy
                                       Pob 3564                         PO Box 7346
10925 Otter Creek E Blvd Po Box 3564
                                       Little Rock, AR 72203            Philadelphia, PA 19101
Little Rock, AR 72203


MSCB
                                       NPRTO Mid West LLC               Premier Bankcard, LLC
c/o David Edwards
                                       256 West Data Drive              PO Box 7999
PO Box 458
                                       Draper, UT 84020                 Saint Cloud, MN 56302-9617
Paris, TN 38242



Pulaski County District Court          Quest Diagnostics
3001 West Roosevelt Road               PO Box 740780                    Residential Lease
Little Rock, AR 72204                  Cincinnati, OH 45274



Sprint                                 Sprint Corp
                                                                        US Attorney (Eastern District)
c/o Diversified Adjustment Srv         Attention Bankruptcy
                                                                        P.O. Box 1229
PO Box 32145                           PO Box 7949
                                                                        Little Rock, AR 72202
Minneapolis, MN 55432-0145             Overland Park, KS 66207
               4:20-bk-10572 Doc#: 2 Filed: 01/31/20 Entered: 01/31/20 17:30:47 Page 10 of 10


US Attorney (Western District)
P.O. Box 1524
Fort Smith, AR 72902
